DETAILED ACTION
RESPONSE TO AMENDMENT
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 7/11/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
DOUBLE PATENTING
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12, 14, 16-25 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87, 89, 151-163 and 168  of copending Application No. 15799455. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin and crosslinked hyaluronic acid compositions containing properties, such as volume ratio, average pore size, and average porosity, crosslink density that overlap. The differences being that claim 87 recites device whereas claim 1 of the instant application is a kit however, claim 89 of the ‘455 application makes clear the “article” is an injection delivery device containing the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-12, 14, 16-25 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9, 11-12, 14-15, 17, 18-23  of copending Application No. 17/200764. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin and crosslinked hyaluronic acid compositions containing properties, such as volume ratio, average pore size, and average porosity, crosslink density that overlap. The differences being that claim 1 of instant claims  recites crosslink density of greater than or equal to 4 and less than or equal to 20 and recites ratio of the crosslinked hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 95:5 wherein claims of the ‘764 application recites volume ratio of hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 75:25 and the crosslinked density of the hyaluronic acid is greater than or equal to 8 % and less than or equal to 20 mol %. These are overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The other difference is the intended use (injection into vocal fold of the instant claims) vs. injection into soft tissue however these limitations are regarded as  intended use of the composition and do not impart additional structure. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-12, 14, 16,  18-23 and 31-33 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685),  Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828).
Bellas et al. (US 2014/0308362) (hereinafter Bellas et al.) disclose filler compositions and kits for augmenting tissue by injection (abstract). The injection device is a syringe which can comprise a needle, a cannula and/or catheter (i.e., delivery device) (para 0024 and claim 121). The injectable composition and/or the silk fibroin particles can further comprise at least one active agent which may be anesthetics such as lidocaine (paras 0084-0085 and 0088). In some embodiments the compositions and/or silk fibroin particles can further comprise at least additional material for soft tissue augmentation, e.g., dermal filler materials (para 0093) and examples of such materials include hyaluronic acid (paras 0039 and 0249). The injectable composition comprises silk fibroin particle with sizes of about 500 nm-5000 µm (para 0172). This is a range that overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The injectable composition requires silk fibroin particles (claim 115) and the particles have a porosity of at least about 1 % or at least about 5 % (claims 119-120). Bellas et al. disclose Hyaluronic acid (HA) is a glycosaminoglycan that is naturally found in the human body and is widely distributed throughout connective, epithelial, and neural tissues. Compositions of non-crosslinked hyaluronic acid tend to degrade within a few months after injection and thus require fairly frequent reinjection to maintain their soft tissue augmenting effect. More recently, compositions of cross-linked hyaluronic acid have been used for soft tissue augmentation. However, such cross-linked compositions contain fairly large particles, around approximately 2 mm each, of hyaluronic acid suspended in a gel. While the larger particles could have a longer lasting effect, the larger particle size can make the injection more challenging and create an unpleasant experience to a recipient (para 0006). In some embodiments the silk fibroin can be also mixed with other biocompatible and/or biodegradable polymers to form mixed polymer particles comprising silk fibroin where the one or more biocompatible and/or biodegradable polymers can be hyaluronic acid (para 0046). Bellas et al. disclose in an alternative approach, silk fibroin particles can be mixed with other polymers, for examples, hyaluronic acid, to prolong the release of certain growth factors or cytokines and to stabilize the functionality (para 0137). Thus, Bellas et al. clearly discloses silk fibroin particles with hyaluronic acid. With regards to the limitation “for injection into soft tissue” and “wherein the soft tissue is skin, breast, buttock, bladder urethra, or cervical tissue” or “facial skin tissue” it is noted that these limitations are intended use of the composition which impart little patentable weight. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Bellas et al. disclose the needle or cannula gauge can range from 12 to 34, 15 to 34, 20 to 32, or 25 to 30. The size of the needle or cannula can be determined to allow for an appropriate extrusion force of less than 40N (nominal deliverable  force for a human hand) (para 0108). The silk fibroin particles have a porosity of at least about 70 % (paras 0165 and 0169). The pores have a size of about 1 µm to about 1000 µm (para 0171). The silk fibroin particles have a size of about 1 µm to 2000 µm (para 0173) and 10 µm to 1500 µm (para 0174). The silk fibroin matrix can be combined with glycerol that affects flexibility of the matrix (i.e., plasticizer) (bottom or para 0041 and para 0080-glycerol). Bellas et al. disclose that in some embodiments, the silk fibroin particles described herein can comprise porous structures, e.g., to mimic the structural morphology of a native tissue, to modulate the degradation rate/volume retention rate of the silk fibroin particles, and/or to module release profile of an active agent embedded therein, if any. As used herein, the terms "porous" and "porosity" are generally used to describe a structure having a connected network of pores or void spaces (which can, for example, be openings, interstitial spaces or other channels) throughout its volume (i.e., interconnected). The term "porosity" is a measure of void spaces in a material, and is a fraction of volume of voids over the total volume, as a percentage between 0 and 100% (or between 0 and 1) (para 0050). The composition is contained in the delivery device (claim 121). Based on the disclosure of Bellas et al. it appears that cross-linked hyaluronic acid is more preferable. Regarding the average extrusion force and how it is measured as in claim 7-9, this is a method of measurement and the method by which it is measured does not impart patentable weight to a product claim. Regarding the extrusion force standard deviation which is measured when extruding the composition through a 18-30 gauge needle, the Bellas et al. reference discloses compositions with overlapping extrusion forces measured with the same needle sizes and thus one would reasonably conclude that the standard deviation would also overlap.
Claims 31-32 essentially require the interconnected pores have a diameter of 100 or 75 or less given than very small amount, inclusive of having none, are above these values. If all the interconnected pores have the recited diameters then it would necessarily follow that the average (50 %) would also have the diameter. Bellas et al. disclose connected (i.e., interconnected) pores (para 0050)  and that the pore can be adapted to be any shape e.g., circular, elliptical or polygonal. The particles can be adapted to have pore size of about 10nm to 2000µm, about 50 nm-1500µm, about 0.5 um-1500 µm, from 1 µm to 1500 µm, 2 µm-1500um, 1 µm-1000 µm, 3-1000 µm, 1-500 µm, or 3-500 µm (para 0052). In some embodiments the pore size can refer to the longest dimension of a pore, e.g., a dimeter (i.e., circular) of a pore having a circular cross section (para 0052). The claims have been amended to state the particles are porous and have a particle size of greater than or equal to 10 microns and less than or equal to 60 microns. Bellas et al. disclose the pore size of the porous silk fibroin particles can range from about 10 nm to about 2000 µm, from about 50 nm to about 1500 µm, from about 0.5 µm to about 1500 µm, from about 1 µm to about 1000 µm, or from about 1 µm to about 500 µm (para 0016). The prior art discloses pore sizes from 1 µm to 500 µm and therefore the average pore size must necessarily be between 1µm and 500 µm and would overlap with the instantly claimed range.
	Based on the disclosure of Bellas et al. it appears that cross-linked hyaluronic acid is more preferable however, Van Epps et al. (US Patent 9,334, 262) (hereinafter Van Epps et al.) disclose hydrogels that contain crosslinked glycosaminoglycan polymer which can be hyaluronan (col. 32, lines 9-20). The hydrogel comprises crosslinked polymers of hyaluronan (col. 33).  Van Epps et al. disclose aspects  of the present specification provide, in part, a hydrogel material comprising a crosslinked glycosaminoglycan polymer having a degree of crosslinking. Van Epps et al. disclose as used herein, the term “degree of crosslinking” refers to the percentage of glycosaminoglycan polymer monomeric units, such as, e.g., the disaccharide monomer units of hyaluronan that are bound to a cross-linking agent. The degree of crosslinking is expressed as the percent weight ratio of the crosslinking agent to glycosaminoglycan monomeric unit within the crosslinked portion of the hydrogel material. It is measured by the weight ratio of glycosaminoglycan monomers to crosslinker. Thus, a hydrogel material that has a crosslinked glycosaminoglycan polymer with a 4% degree of crosslinking means that on average there are four crosslinking molecules for every 100 glycosaminoglycan monomeric units. Every other parameter being equal, the greater the degree of crosslinking, the harder the hydrogel becomes. Non-limiting examples of a degree of crosslinking useful to make the hydrogel materials disclosed herein include about 1% to about 15% (col. 32,  lines 15-35). Thus, the degree of crosslinking is recognized as a result effective variable where the result is the hardness of the hydrogel. The hydrogel can comprise uncrosslinked glycosaminoglycan polymers which may be hyaluronan polymer. Uncrosslinked glycosaminoglycan polymers are water soluble and generally remain fluid in nature. As such, uncross-linked glycosaminoglycan polymers are often mixed with a glycosaminoglycan polymer-based hydrogel material as a lubricant to facilitate the extrusion process of the hydrogel material through a fine needle (col. 34, lines 65-col. 35, line 3). The hydrogel can comprise uncrosslinked hyaluronan with mean molecular weights of 100,000 Da to about 200,000 Da (i.e. 200 Kda) (col. 35, lines 40-63). The hydrogels contain crosslinked and uncrosslinked glycosaminoglycan polymers (i.e., hyaluronan (col. 37, lines 33-44). The crosslinked glycosaminoglycan represents about 1 %, about 2 %, about 3 %, about 4 %, about 5 %, about 6 % , about 7 %, about 8 %, about 9 %, about 10 % present of the hydrogel material (col. 32, lines 9-41). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the hyaluronic acid crosslinked and further have the hydrogel comprise uncrosslinked hyaluronic acid. One would have been motivated to do so to fine tune the degradation profile of the hydrogel and further provide a lubricant to facilitate the extrusion process of the hydrogel material. 
	The modified Bellas does not disclose the hyaluronic acid and the porous silk fibroin particles have a volume ratio of greater than or equal to 50:50 and less than or equal to 95:5.
Serban et al. (US 2015/0057685) (hereinafter Serban et al.) disclose a composition containing cross-linked silk fibrin and hyaluronic acid and the weight ratio can be from 1:1,2:1 or 3:1 (para 0089-cited for crosslinked HA and Table 2 which is described by paragraphs 0164-0169). Serban discloses that the 3:1 volume ratio yielded the best biological outcome (equivalent to the lowest cell concentration) and that decreasing the HA amount in the formulation can increase cell adhesion (para 0184).
Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” disclose that hyaluronic acid has an effect in enhancing (3-sheet content observed for silk fibroin and enhancement of (3-sheet content observed for the silk fibroin/hyaluronic acid matrices correlated with improved mechanical properties: blended matrices had higher compressive moduli and higher breaking strengths than pure silk fibroin matrices (abstract). The ratio used was a 1.5 % w/v (SF to HA ratio w/w/ 60:40) (section 2.3 and table 1). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been motivated to optimize the HA amount present to tailor to the cell adhesive properties of the composition and to tailor toward the desired mechanical properties such as compressive moduli and breaking strengths.
Bellas et al. disclose that silk fibroin particles may be mixed with hyaluronic acid particles but does not disclose specifically that silk fibroin is dispersed in crosslinked hyaluronic acid however, Pavlovic et al. (US 2014/0315828) (hereinafter Pavlovic et  al.) disclose silk fibroin hydrogel component or particle and matrix polymer hydrogel component or particle (para 0063). The matrix polymer may be hyaluronan (para 0055) (i.e., hyaluronic acid) these matrix polymers may be crosslinked (para 0057) and the paragraph gives examples of hyaluronan crosslinking agents. The silk fibroin hydrogel or particle and matrix polymer hydrogel component or particle may be in a ratio of  .1% (v/v) silk fibroin hydrogel and about 99.9% (v/v) matrix polymer hydrogel, about 1% (v/v) silk fibroin hydrogel and about 99% (v/v) matrix polymer hydrogel, about 5% (v/v) silk fibroin hydrogel and about 95% (v/v) matrix polymer hydrogel, about 10% (v/v) silk fibroin hydrogel and about 90% (v/v) matrix polymer hydrogel, about 15% (v/v) silk fibroin hydrogel and about 85% (v/v) matrix polymer hydrogel, about 20% (v/v) silk fibroin hydrogel and about 80% (v/v) matrix polymer hydrogel, or about 25% (v/v) silk fibroin hydrogel and about 75% (v/v) matrix polymer hydrogel (para 0063). The mixing set-up used for mixing hyaluronic acid and silk fibroin influences the dispersion of silk fibroin inside the hyaluronic acid bulk. Fast mixing creating a turbulent flow, such as syringe-to-syringe passing, favors the aggregation of silk fibroin molecules and the formation of larger particles (10-70 uM) inside the gel. Using a slow laminar flow, typically in a static mixer, a uniform dispersion of silk fibroin with fewer particles (1-10 uM) is obtained (para 0011).Pavlovic disclose to increase in vivo residence time, the liner chains of hyaluronic acid can be crosslinked (para 0008).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the silk fibroin particles dispersed in the cross-linked hyaluronic acid in view of Pavlovic that discloses the mixing set-up used for mixing hyaluronic acid and silk fibroin influences the dispersion of silk fibroin inside the hyaluronic acid bulk. Fast mixing creating a turbulent flow, such as syringe-to-syringe passing, favors the aggregation of silk fibroin molecules and the formation of larger particles (10-70 uM) inside the gel. Furthermore, crosslinking hyaluronic acid can be used to increase in vivo residence time which would be motivation to further have the hyaluronic acid crosslinked in Bellas. 

6.	Claims 1, 10 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828).as applied to claims 1, 3-9, 11-12, 14, 16,  18-23 and 31-33 1above, and further in view of Bergman et al. (US 2011/0008444) and Brown et al. “Complex Shear Modulus (G*) Polymer Properties" as evidenced by Dion et al. “Functional assessment of the ex vivo vocal folds through biomechanical testing: A review”.
The modified Bellas et al. has been discussed supra and does not disclose the complex storage modulus. Bergman et al. (US 2011/0008444) (hereinafter Bergman et al.) disclose crosslinked hyaluronan hydrogels and that useful desired (shear storage modulus G’) of suitable hydrogels will depend on the intended application and can be found in a broad interval such as 10 Pa to 1 Mpa (abstract and para 0031). According to Brown et al. “Complex Shear Modulus (G*) Polymer Properties" the modulus G’ is called the shear storage modulus (or simply the dynamic shear modulus) (see polymer properties bottom of page 5). As evidenced by Dion et al. “Functional assessment of the ex vivo vocal folds through biomechanical testing: A review”  (hereinafter Dion et al.) the complex shear modulus is also known as dynamic shear modulus (see 1st full paragraph top of page 4). Absent any evidence of criticality, it would have been prima facie obvious to tailor the properties of the hydrogels for the intended application and is generally found to be from 10 Pa to 1 Mpa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

7.	Claims 1, 17 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828) as applied to claims  1, 3-9, 11-12, 14, 16,  18-23 and 31-33 above, and further in view of Kaplan et al. (US 2015/0174256) .
The modified Bellas et al. has been discussed supra and does not disclose the average aspect ratio. Bellas et al. disclose that the silk fibroin particles can be any shape, e.g. spherical (para 0043). 
	Kaplan et al. (US 2015/0174256) (hereinafter Kaplan et al.) disclose silk fibroin particles which can be substantially spherical (para 0215).  Kaplan et al. disclose what is meant by "substantially spherical" is that the ratio of the lengths of the longest to the shortest perpendicular axes of the particle cross section is less than or equal to about 1.5 (i.e., aspect ratio). Substantially spherical does not require a line of symmetry. Further, the particles can have surface texturing, such as lines or indentations or protuberances that are small in scale when compared to the overall size of the particle and still be substantially spherical. In some embodiments, the ratio of lengths between the longest and shortest axes of the particle is less than or equal to about 1.5, less than or equal to about 1.45, less than or equal to about 1.4, less than or equal to about 1.35, less than or equal to about 1.30, less than or equal to about 1.25, less than or equal to about 1.20, less than or equal to about 1.15 less than or equal to about 1.1. Without wishing to be bound by a theory, surface contact is minimized in particles that are substantially spherical, which minimizes the undesirable agglomeration of the particles upon storage. Many crystals or flakes have flat surfaces that can allow large surface contact areas where agglomeration can occur by ionic or non-ionic interactions. A sphere permits contact over a much smaller area (paras 0010 and 0013-silk fibroin and para 0215). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention  to have the average aspect ratio be less than or equal to 1.5 providing for substantially spherical particles. One would have been motivated to do so to minimize surface contact of the particles which minimizes undesirable agglomeration upon storage (Kaplan para 0215).

RESPONSE TO AMENDMENTS
8.	The Examiner maintains the previous arguments. Claim 1 has been amended to state the particles are porous and have a particle size of greater than or equal to 10 microns and less than or equal to 60 microns. Bellas et al. disclose the pore size of the porous silk fibroin particles can range from about 10 nm to about 2000 µm, from about 50 nm to about 1500 µm, from about 0.5 µm to about 1500 µm, from about 1 µm to about 1000 µm, or from about 1 µm to about 500 µm (para 0016). The prior art discloses pore sizes from 1 to 500 µm and therefore the average pore size must necessarily be between 1 and 500 µm and would overlap with the instantly claimed range.

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615